Exhibit 10.1(c)

 

 

 

`NORTHWESTERN CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

 

--------------------------------------------------------------------------------

Effective February 1, 2005

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

1

 

 

 

 

ARTICLE 2

 

ELIGIBILITY

4

 

 

 

 

2.1

Requirements for Participation

4

 

 

 

2.2

Enrollment Procedure

4

 

 

 

ARTICLE 3

 

PARTICIPANTS’ DEFERRALS

4

 

 

 

 

3.1

Deferral of Qualified Compensation

4

 

 

 

3.2

Modification of Deferral Elections

4

 

 

 

ARTICLE 4

 

DEFERRED COMPENSATION ACCOUNTS

4

 

 

 

 

4.1

Deferred Compensation Accounts

4

 

 

 

4.2

Account Elections

5

 

 

 

4.3

Crediting of Deferred Compensation

5

 

 

 

4.4

Crediting of Earnings

5

 

 

 

4.5

Applicability of Account Values

5

 

 

 

4.6

Vesting of Deferred Compensation Accounts

5

 

 

 

4.7

Assignments, Etc. Prohibited

5

 

 

 

ARTICLE 5

 

DISTRIBUTION OF ACCOUNTS

6

 

 

 

 

5.1

Distributions upon a Participant’s Separation from Service

6

 

 

 

5.2

Distributions upon a Participant’s Death

6

 

 

 

5.3

Election of Manner and Time of Distribution

7

 

 

 

5.4

Applicable Taxes

7

 

 

 

5.5

Nature and Sources of Benefit Payments

7

 

 

 

ARTICLE 6

 

WITHDRAWALS FROM ACCOUNTS

8

 

 

 

 

6.1

Hardship Distributions from Accounts

8

 

 

 

6.2

Payment of Withdrawals

8

 

 

 

6.3

Effect of Withdrawals

8

 

 

 

6.4

Applicable Taxes

8

 

 

 

ARTICLE 7

 

ADMINISTRATIVE PROVISIONS

8

 

 

 

 

7.1

Administrator’s Duties and Powers

8

 

 

 

7.2

Limitations Upon Powers

9

 

 

 

7.3

Final Effect of Administrator Action

9

 

 

 

7.4

Delegation by Administrator

9

 

 

 

7.5

Indemnification by the Company; Liability Insurance

10

 

--------------------------------------------------------------------------------


 

7.6

Recordkeeping

10

 

 

 

7.7

Statement to Participants

10

 

 

 

7.8

Inspection of Records

10

 

 

 

7.9

Identification of Fiduciaries

10

 

 

 

7.10

Procedure for Allocation of Fiduciary Responsibilities

10

 

 

 

7.11

Claims Procedure

11

 

 

 

7.12

Conflicting Claims

13

 

 

 

7.13

Service of Process

13

 

 

 

7.14

Fees

13

 

 

 

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

13

 

 

 

 

8.1

Termination of the Plan

13

 

 

 

8.2

Limitation on Rights of Participants

13

 

 

 

8.3

Consolidation or Merger; Adoption of Plan by Other Companies

14

 

 

 

8.4

Errors and Misstatements

14

 

 

 

8.5

Payment on Behalf of Minor, Etc

14

 

 

 

8.6

Amendment of Plan

14

 

 

 

8.7

Governing Law

14

 

 

 

8.8

Pronouns and Plurality

15

 

 

 

8.9

Titles

15

 

 

 

8.10

References

15

 

 

 

Exhibit A

 

 

 

 

 

 

 

Exhibit B

 

 

 

 

 

 

 

Exhibit C

 

 

 

 

2

--------------------------------------------------------------------------------


 

NORTHWESTERN CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

Effective February 1, 2005

 

PREAMBLE

 

NorthWestern Corporation (the “Company”), a Delaware corporation, by resolution
of its Board of Directors dated January        , 2005, has adopted this
NorthWestern Corporation 2005 Deferred Compensation Plan for Non-Employee
Directors (the “Plan”), effective as of February 1, 2005, for the benefit of
non-employee members of its Board of Directors.

 

The Plan is a nonqualified deferred compensation plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for
non-employee directors of the Company.

 

ARTICLE 1
Definitions

 

Whenever the following terms are used in the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.

 

1.1                                 “Account” of a Participant shall mean the
Participant’s individual deferred compensation account established for his or
her benefit pursuant to Section 4.1 hereof that is credited with amounts equal
to (a) the portion of the Participant’s Qualified Compensation that he or she
elects to defer pursuant to Section 3.1, and (b) earnings and losses pursuant to
Section 4.5.

 

1.2                                 “Administrator” shall mean NorthWestern
Corporation, acting through the Board and any committee that the Board has
appointed to act at its pleasure to administer the Plan.  If the Board or a
committee of the Board appoints any Delegate under Section 7.4 hereof, the term
“Administrator” shall mean the Delegate as to those duties, powers and
responsibilities specifically conferred upon the Delegate.  Notwithstanding any
delegation of authority, the Board shall, with respect to any matter arising
under this Plan, have the authority to act in lieu of the Administrator, any
Delegate, any sub-committee, or any other person.

 

1.3                                 “Board” shall mean the Board of Directors of
NorthWestern Corporation.  The Board may delegate any power or duty otherwise
allocated to the Administrator to any other person or persons, including a
sub-committee or sub-committees, appointed under Section 7.4 hereof.

 

1.4                                 “Change in Control” shall mean any of the
following:

 

(a)                                  the acquisition by any person, entity or
group of persons, within the meaning of Treas. Reg. § 1.280G-1, Q/A 27(b), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of stock of the Company that, together with Company stock held by
such person, entity or group, constitutes at least fifty percent (50%) of either
the total fair market value or total voting power of the Company’s then
outstanding stock, or

 

--------------------------------------------------------------------------------


 

(b)                                 the acquisition (or series of acquisitions
over the twelve (12)-month period ending on the date of the most recent
acquisition) by any person, entity or group of persons, within the meaning of
Treas. Reg. § 1.280G-1, Q/A 27(b), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of stock of the Company that
that constitutes thirty-five percent (35%) or more of the total voting power of
the stock of the Company, or

 

(c)                                  the replacement during any twelve
(12)-month period of a majority of the members of the Board by directors whose
appointment or election is not endorsed by a majority of the Board prior to
their appointment or election, or

 

(d)                                 the acquisition (or series of acquisitions
over the twelve (12)-month period ending on the date of the most recent
acquisition) by any person, entity or group of persons, within the meaning of
Treas. Reg. § 1.280G-1, Q/A 27(b), of ownership of forty percent (40%) or more
of the total gross fair market value of the Company’s assets immediately prior
to such acquisition or series of acquisitions.

 

1.5                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, together with regulations there under.

 

1.6                                 “Company” shall mean NorthWestern
Corporation and all of its affiliates, and any entity which is a successor in
interest to the Company.

 

1.7                                 “Deferred Share Units” shall have the
meaning set forth in Section 9 of the Company’s 2004 Employee Incentive Plan.

 

1.8                                 “Delegate” shall mean each Delegate
appointed in accordance with Section 7.4.

 

1.9                                 “Disability” shall mean a Participant’s
condition such that he or she is (a) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering employees of the participant’s employer.

 

1.10                           “Eligible Person” shall mean all non-employee
members of the Board.

 

1.11                           “Enrollment Documents” shall mean the Deferral
Election Form, the Investment Election Form, and the Distribution Election Form
in the form attached hereto as Exhibits A, B, and C, respectively.  The
Administrator shall have the discretion to change the terms and conditions of
any Enrollment Document at any time prior to the date on which it becomes a
legally binding agreement pursuant to the terms of Section 3.1 below.

 

1.12                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time, together with regulations
there under.

 

1.13                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

1.14                           “Hardship” of a Participant, shall mean an
unforeseeable emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship resulting from any
one or more of the following:

 

(a)                                  a sudden and unexpected illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant;

 

(b)                                 a loss of the Participant’s property due to
casualty; or

 

(c)                                  other such extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.

 

Examples of purposes that are not considered to be a Hardship include
post-secondary school expenses or the desire to purchase a residence.  Whether a
Participant has incurred a Hardship shall be determined by the Administrator in
its discretion on the basis of all relevant facts and circumstances and in
accordance with nondiscriminatory and objective standards, uniformly interpreted
and consistently applied.

 

1.15                           “Investment Fund” shall mean any of the
investment funds that the Administrator so designates as available investment
vehicles for measuring the return on Accounts under the Plan.

 

1.16                           “Participant” shall mean each Eligible Person who
elects to participate in the Plan as provided in Article 2 and who defers
Qualified Compensation pursuant to Article 3 of the Plan.  Each of such persons
shall continue to be a “Participant” until they have received all benefits due
under the Plan.

 

1.17                           “Plan” shall mean the NorthWestern Corporation
2005 Deferred Compensation Plan for Non-Employee Directors.

 

1.18                           “Plan Year” shall mean the 12-month period
beginning on January 1st and ending on December 31st.

 

1.19                           “Qualified Compensation” shall mean any
compensation which may be payable to a Participant that may be designated on an
Deferral Election Form.

 

1.20                           “Separation from Service” shall mean a
Participant’s termination of service as a member of the Board of the Company for
any reason, including the Participant’s involuntary termination, resignation,
death, Disability, or retirement.

 

1.21                           “Trust” shall mean the trust established by the
NorthWestern Corporation Grantor Trust Agreement.

 

1.22                           “Trustee” shall mean the trustee of the Trust,
and shall refer to the successor of any trustee who resigns or is removed in
accordance with the terms of the Trust.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2
Eligibility

 

2.1                                 Requirements for Participation.  Any
Eligible Person who executes the Enrollment Documents shall become a Participant
on the date on which the Administrator receives and accepts such documents.

 

2.2                                 Enrollment Procedure.  The Company will be
deemed to have accepted an Eligible Person’s Enrollment Documents as of the date
of their delivery to the Company’s Corporate Secretary or Delegate, unless the
Administrator sends the Eligible Person a written notice of rejection within ten
(10) business days after receiving the Enrollment Documents.

 

ARTICLE 3
Participant Deferrals

 

3.1                                 Deferral of Qualified Compensation.  To the
extent allowed by the Administrator, each Eligible Person may elect to defer
into his or her Account up to 100% of any Qualified Compensation that would
otherwise be payable to him or her for any Plan Year, subject to any conditions
or limitations that the Administrator may implement for a Plan Year through a
written notice delivered to Eligible Persons at least thirty (30) days before
the Plan Year begins.

 

An Eligible Person shall make any election pursuant to this Section 3.1 by
completing and delivering his or her Enrollment Documents to the Administrator
no later than the December 15th preceding the Plan Year to which they relate. 
Notwithstanding the foregoing, with respect to the Plan Year beginning in 2005
or to individuals who first become eligible for the Plan during the course of an
ongoing Plan year, Eligible Persons may complete and deliver to the
Administrator his or her Enrollment Documents within thirty (30) days of the
date they become eligible for Plan participation, in which event the Enrollment
Documents shall apply only to Qualified Compensation that would otherwise be
payable for services performed after such deferral election is made.

 

3.2                                 Modification of Deferral Elections.  A
Participant’s election to defer Qualified Compensation is irrevocable for the
Plan Year to which it relates, subject to the right of the Participant to
terminate future deferrals during a Plan Year by written notice to the
Administrator, in which event the Administrator shall as soon as
administratively practical apply such termination to Qualified Compensation
which has not yet been earned or deferred by the Participant.

 

ARTICLE 4
Deferred Compensation Accounts

 

4.1                                 Deferred Compensation Accounts.  The
Administrator shall establish and maintain for each Participant an Account to
which shall be credited pursuant to Section 4.3 hereof, and from which shall be
debited the Participant’s distributions and withdrawals under Articles 5 and 6. 
Such Account may be a simple account payable in the Company’s financial records.

 

4

--------------------------------------------------------------------------------


 

4.2                                 Account Elections.

 

(a)                                  At the time of making the deferral
elections described in Section 3.1, the Administrator may in its discretion
permit one or more Participants to designate whether such deferral shall be
irrevocably credited to his or her Account in cash or DSUs, or some combination
of the two.  Notwithstanding the foregoing, to the extent a Participant defers
Qualified Compensation that would otherwise be paid in shares of the Company’s
common stock, those shares (and any earnings thereon) shall be credited to the
Participant’s Account and shall be used to settle that portion of the
Participant’s Account.

 

(b)                                 With respect to deferrals credited in cash
to a Participant’s Account, the Participant must designate, on the investment
election form provided by the Administrator as part of the Enrollment Documents,
the Investment Funds in which the Participant’s Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
his or her Account.  In making the designation pursuant to this Section 4.2(b),
the Participant may specify that all or any fraction of his or her Account be
deemed to be invested, in whole percentage increments, in one or more of the
Investment Funds provided under the Plan as communicated from time to time by
the Administrator.  Effective as of the end of any calendar month, a Participant
may change the designation made under this Section 4.2(b) by filing a
superseding investment election form by the 25th day of such month.

 

4.3                                 Crediting of Deferred Compensation.  As of
the first day of each calendar month that begins after the Plan takes effect,
each Participant’s Account shall be credited with an amount that is equal to the
amount of the Participant’s Qualified Compensation which such Participant has
elected to defer under Article 3 and which would otherwise have been paid in
cash to the Participant during the preceding month.

 

4.4                                 Crediting of Earnings.  With respect to each
Participant’s Account, beginning with the first day of the month after the Plan
takes effect, earnings, if any, shall be credited at a rate equal to the
earnings experience of the Investment Fund(s) selected by the Participant on his
or her Investment Election Form for that percentage of the Participant’s
Accounts that are invested in each selected Investment Fund.  Earnings shall be
credited on such valuation dates as the Administrator shall determine, but not
less frequently than once per calendar year.

 

4.5                                 Applicability of Account Values.  The value
of each Participant’s Account as determined as of a given date under this
Article, plus any amounts subsequently allocated thereto under this Article, and
less any amounts distributed or withdrawn under Articles 5 or 6 shall remain the
value thereof for all purposes of the Plan until the Account is revalued
hereunder.

 

4.6                                 Vesting of Deferred Compensation Accounts. 
Each Participant’s interest in his or her Account shall be 100% vested and
non-forfeitable at all times.

 

4.7                                 Assignments, Etc. Prohibited.  No part of
any Participant’s Account shall be liable to anyone other than the Company for
the debts, contracts or engagements of the Participant, or the Participant’s
beneficiaries or successors in interest, or be taken in execution by levy,
attachment or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any rights to alienate, anticipate, commute, pledge,
encumber or assign any benefits or payments hereunder in any manner whatsoever
except to designate a beneficiary as provided in Section 5.3.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5
Distribution of Accounts

 

5.1                                 Distributions upon a Participant’s
Separation from Service.  The Account of a Participant who incurs a Separation
from Service other than on account of death shall be paid to the Participant as
elected in accordance with Section 5.3.  The Participant may choose from among
the following forms of distribution:

 

(a)                                  A lump sum distribution payable within
thirty (30) days following his or her Separation from Service.

 

(b)                                 Approximately equal annual installments over
any designated number of years (not to exceed ten (10)) from the date the
payments commence, which shall commence —

 

(1)                                  a date that is within thirty (30) days
following the date of the Participant’s Separation from Service;

 

(2)                                  on the January 1st that next follows a
specified number of years after the date of such Separation from Service;

 

(3)                                  on a specified anniversary of the date of
such Separation of Service;

 

(4)                                  on a specified date, such as the
Participant attaining a specified age (but not an occurrence such as a child
commencing college); or

 

(5)                                  on a Change in Control of the Company, in
accordance with Section 409A of the Code and its associated regulations.

 

A Participant may elect a distribution pursuant to this Section 5.1 in such
other forms, or payable upon such other commencement dates, as are specified by
the Administrator in the Enrollment Documents; provided, however, that no such
election shall provide for payments to be made more than ten (10) years after
such Participant’s Separation from Service.

 

5.2                                 Distributions upon a Participant’s Death. 
Notwithstanding anything to the contrary in the Plan, the remaining balance of
the Account of a Participant who dies (i) shall be paid to the persons and
entities designated by the Participant as his or her beneficiaries for such
purpose and (ii) shall be paid in the manner set forth in this Section 5.2. 
Upon a Participant’s death, such balance shall be paid as specified by the
Participant in an election made pursuant to Section 5.3.  Such election shall
specify whether payment shall be made –

 

(a)                                  in a lump-sum distribution within thirty
(30) days following the Participant’s death, which shall be the default form of
distribution absent a clear election; or

 

(b)                                 in accordance with the distribution election
made pursuant to Section 5.1 hereof (in which case such Participant’s death
shall be considered the date of such Participant’s Separation from Service for
purposes of determining the date of commencement of distribution under such
election).

 

6

--------------------------------------------------------------------------------


 

If the Participant fails to make a beneficiary election pursuant to Section 5.3,
his or her spouse shall be deemed to be the beneficiary of his or her Account,
provided that if the Participant does not have a spouse at the time of his or
her death, the Participant’s estate shall be deemed to be the beneficiary of his
or her Account.

 

5.3                                 Election of Manner and Time of
Distribution.  At the time a Participant elects to defer Qualified Compensation
under Article 3, he or she shall make distribution elections on the Enrollment
Documents and deliver such forms to the Administrator.  Such elections shall
apply to the portion of the Participant’s Account that is attributable to
Qualified Compensation deferred under the applicable Enrollment Documents while
such Enrollment Documents are in effect.  A Participant may change such
elections through one or more subsequent elections that in each case (i) do not
take effect until at least twelve (12) months after the date on which such
election is made, (ii) are delivered to the Administrator at least one (1) year
before the date on which distributions are otherwise scheduled to commence
pursuant to the Participant’s election from the choices set forth in Section
5.1(b)(2) through 5.1(b)(5) hereof, and (iii) defer the commencement of
distributions by at least five (5) years from the originally scheduled
commencement date (except for distributions that commence because of the
Participant’s death, Disability, or Hardship).

 

5.4                                 Applicable Taxes.  All distributions under
the Plan shall be subject to withholding for all amounts that the Company is
required to withhold under federal, state or local tax law.

 

5.5                                 Nature and Sources of Benefit Payments.

 

(a)                                  The Company shall make distributions of
Accounts in cash, except to the extent a Participant has elected pursuant to
Sections 3.1 and 4.2 above either (i) to defer compensation into Deferred Share
Units (as defined in the Company’s 2005 Long-Term Incentive Plan (the “LTIP”)
that shall be issued pursuant to the LTIP, in which event that distribution
shall occur in shares of the Company’s common stock, or (ii) to defer Qualified
Compensation that would otherwise be paid in shares of the Company’s common
stock.

 

(b)                                 The Company shall make cash distributions to
Participants and their beneficiaries only from its general assets, provided that
the Company may at any time create a Trust with a Trustee.  If the Company
creates a Trust, the Company shall cause the Trust to be funded as soon as
practicable after the end of each calendar month.  The Company shall contribute
liquid assets to the Trust in an amount equal to (1) the amount deferred and
elected to be credited in cash by each Participant; and (2) net of any
distributions paid pursuant to Article 6.  Notwithstanding the creation of a
Trust, Participants shall at all times have the status of general unsecured
creditors with respect to their rights under the Plan.

 

(c)                                  Notwithstanding the foregoing, as soon as
practicable following a Change in Control, the Company shall create a Trust with
the Trustee.  The Company shall contribute liquid assets to the Trust in an
amount equal to the sum of (i) the aggregate Account balances of all
Participants at the time the Change in Control occurred, and (ii) the reasonable
costs expected to be necessary in order for the Trust proceeds to pay for the
Trust’s administration until its final termination.

 

(d)                                 Although the principal of the Trust and any
earnings thereon shall be held separate and apart from other funds of the
Company and shall be used exclusively for the uses and

 

7

--------------------------------------------------------------------------------


 

purposes of Participants and beneficiaries as set forth therein, neither the
Participants nor their beneficiaries shall have any preferred claim on, or any
beneficial ownership in, any assets of the Trust prior to the time such assets
are paid to the Participants or beneficiaries as benefits and all rights created
under this Plan shall be unsecured contractual rights of Participants and
beneficiaries against the Company.  Any assets held in the Trust will be subject
to the claims of Company’s general creditors under federal and state law in the
event of insolvency as defined in the Trust.

 

ARTICLE 6
Withdrawals From Accounts

 

6.1                                 Hardship Distributions from Accounts.  In
the event a Participant suffers a Hardship, the Participant may apply to the
Administrator for an immediate distribution of all or a portion of the
Participant’s Account.  The amount of any distribution hereunder shall be
limited to the amount necessary to relieve the Participant’s Hardship, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the Hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise,
by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship), or by cessation
of the Participant’s deferrals under the Plan.  The Administrator shall
determine whether a Participant has a qualifying Hardship and the amount which
qualifies for distribution, if any.  The Administrator may require evidence of
the purpose and amount of the need, and may establish such application or other
procedures as it deems appropriate.  Notwithstanding the foregoing, a financial
need shall not constitute a Hardship unless it is for at least $175,000 for the
Chairman of the Board or $100,000 for all other Participants (or the entire
vested principal amount of the Participant’s Accounts, if less).

 

6.2                                 Payment of Withdrawals.  All withdrawals
under this Article 6 shall be paid within thirty (30) days after a valid
election to withdraw is delivered to the Administrator.  The Administrator shall
give prompt notice to the Participant if an election is invalid and is therefore
rejected, identifying the reason(s) for the invalidity.  If the Administrator
has not paid but has not affirmatively rejected an election within the thirty
(30) day deadline, then the election shall be deemed rejected on the thirtieth
(30th) day.  If a withdrawal election is rejected, the Participant may bring a
claim for benefits under Section 7.11.

 

6.3                                 Effect of Withdrawals.  If a Participant
receives a withdrawal under this Article 6 after payments have commenced under
Section 5.1, the remaining payments shall be recalculated, by reamortizing the
remaining payments over the remaining term and applying the method used to
credit earnings under Section 4.3.

 

6.4                                 Applicable Taxes.  All withdrawals under the
Plan shall be subject to withholding for all amounts which the Company is
required to withhold under federal, state or local tax law.

 

ARTICLE 7
Administrative Provisions

 

7.1                                 Administrator’s Duties and Powers.  The
Administrator shall conduct the general administration of the Plan in accordance
with the Plan and shall have all the necessary power, authority and discretion
to carry out that function. Among its necessary powers and duties are the
following:

 

8

--------------------------------------------------------------------------------


 

(a)                                  To delegate all or part of its function as
Administrator to others and to revoke any such delegation.

 

(b)                                 To determine questions of eligibility of
Participants and their entitlement to benefits, subject to the provisions of
Section 7.11.

 

(c)                                  To select and engage attorneys,
accountants, actuaries, trustees, appraisers, brokers, consultants,
administrators, physicians, or other persons to render service or advice with
regard to any responsibility the Administrator or the Board has under the Plan,
or otherwise, to designate such persons to carry out fiduciary responsibilities
under the Plan, and (together with the Administrator, the Company, the Board and
the officers and Employees of the Company) to rely upon the advice, opinions or
valuations of any such persons, to the extent permitted by law, being fully
protected in acting or relying thereon in good faith.

 

(d)                                 To interpret the Plan and any relevant facts
for purpose of the administration and application of the Plan, in a manner not
inconsistent with the Plan or applicable law and to amend or revoke any such
interpretation.

 

(e)                                  To conduct claims procedures as provided in
Section 7.11.

 

7.2                                 Limitations Upon Powers.  The Plan shall be
uniformly and consistently administered, interpreted and applied with regard to
all Participants in similar circumstances.  The Plan shall be administered,
interpreted and applied fairly and equitably and in accordance with the
specified purposes of the Plan.  Notwithstanding the foregoing, the distribution
forms and commencement dates specified in Section 5.1 shall apply to such
Participants, and in such manner, as the Administrator determines in its sole
discretion.

 

7.3                                 Final Effect of Administrator Action. 
Except as provided in Section 7.11, all actions taken and all determinations
made by the Administrator shall, unless arbitrary and capricious, be final and
binding upon all Participants, the Company, and any person interested in the
Plan.

 

7.4                                 Delegation by Administrator.

 

(a)                                  The Administrator may, but need not,
appoint a Delegate which may be a single individual or a sub-committee or
sub-committees consisting of two or more members, to hold office during the
pleasure of the Administrator. The Delegate shall have such powers and duties as
are delegated to it by the Administrator. The Delegate and/or sub-committee
members shall not receive payment for their services as such.

 

(b)                                 Appointment of the Delegate and/or
sub-committee members shall be effective upon the filing of written acceptance
of appointment with the Administrator.

 

(c)                                  The Delegate and/or sub-committee member
may resign at any time by delivering written notice to the Administrator.

 

(d)                                 Vacancies in the Delegate and/or
sub-committee shall be filled by the Administrator.

 

9

--------------------------------------------------------------------------------


 

(e)                                  If there is a sub-committee, the
sub-committee shall act by a majority of its members in office; provided,
however, that the sub-committee may appoint one of its members or a delegate to
act on behalf of the sub-committee on matters arising in the ordinary course of
administration of the Plan or on specific matters.

 

7.5                                 Indemnification by the Company; Liability
Insurance.  The Company shall pay or reimburse any of the Company’s officers,
directors, Administrator, sub-committee members, Delegates, or Employees who are
fiduciaries with respect to the Plan for all expenses incurred by such persons
with respect to, and shall indemnify and hold them harmless from, all claims,
liability and costs (including reasonable attorneys’ fees) arising out of the
performance of their duties under the Plan, provided that such persons do not
act negligently in the performance of such duties. The Company may obtain and
provide for any such person, at the Company’s expense, liability insurance
against liabilities imposed on such person by law.

 

7.6                                 Recordkeeping

 

(a)                                  The Administrator shall maintain suitable
records of each Participant’s Account which, among other things, shall show
separately deferrals and the earnings and/or dividends credited thereon, as well
as distributions and withdrawals therefrom and records of its deliberations and
decisions.

 

(b)                                 The Administrator shall appoint a secretary,
and at its discretion, an assistant secretary, to keep the record of
proceedings, to transmit its decisions, instructions, consents or directions to
any interested party, to execute and file, on behalf of the Administrator, such
documents, reports or other matters as may be necessary or appropriate under
ERISA and to perform ministerial acts.

 

(c)                                  The Administrator shall not be required to
maintain any records or accounts which duplicate any records or accounts
maintained by the Company.

 

7.7                                 Statement to Participants.  By March 15 of
each year, the Administrator shall furnish to each Participant a statement
setting forth the value of the Participant’s Account as of the preceding
December 31 and such other information as the Administrator shall deem advisable
to furnish.

 

7.8                                 Inspection of Records.  Copies of the Plan
and records of a Participant’s Account shall be open to inspection by the
Participant or the Participant’s duly authorized representative at the office of
the Administrator at any reasonable business hour.

 

7.9                                 Identification of Fiduciaries.  The
Administrator shall be the named fiduciary of the Plan and, as permitted or
required by law, shall have exclusive authority and discretion to operate and
administer the Plan.

 

7.10                           Procedure for Allocation of Fiduciary
Responsibilities.  Fiduciary responsibilities under the Plan are allocated as
follows:

 

(i)                                     The sole duties, responsibilities and
powers allocated to the Board, any Administrator and any fiduciary shall be
those expressly provided in the relevant Sections of the Plan.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  All fiduciary duties, responsibilities,
and powers not allocated to the Board, any Administrator or any fiduciary, are
hereby allocated to the Administrator, subject to delegation.

 

Fiduciary duties, responsibilities and powers under the Plan may be reallocated
among fiduciaries by amending the Plan in the manner prescribed in Section 8.6,
followed by the fiduciaries’ acceptance of, or operation under, such amended
Plan.

 

7.11                           Claims Procedure

 

(a)                                  Any Participant or beneficiary has the
right to make a written claim for benefits under the Plan. If such a written
claim is made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the claimant:

 

(i)                                     the specific reason or reasons for such
denial;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and an

 

(iv)                              explanation of the Plan’s claims review
procedure and time limits applicable to those procedures, including a statement
of the claimant’s right to bring a civil action under ERISA Section 502(a) if
the claim is denied on appeal.

 

(b)                                 The written notice of any claim denial
pursuant to Section 7.11(a) shall be given not later than ninety (90) days after
receipt of the claim by the Administrator, unless the Administrator determines
that special circumstances require an extension of time for processing the
claim, in which event:

 

(i)                                     written notice of the extension shall be
given by the Administrator to the claimant prior to ninety (90) days after
receipt of the claim;

 

(ii)                                  the extension shall not exceed a period of
ninety (90) days from the end of the initial ninety (90) day period for giving
notice of a claim denial; and

 

(iii)                               the extension notice shall indicate (A) the
special circumstances requiring an extension of time and (B) the date by which
the Administrator expects to render the benefit determination.

 

(c)                                  The decision of the Administrator shall be
final unless the claimant, within sixty (60) days after receipt of notice of the
claims denial from the Administrator, submits a written request to the Board, or
its delegate, for an appeal of the denial. During that sixty (60) day period,
the claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The claimant shall be provided the opportunity to
submit written comments, documents, records, and other

 

11

--------------------------------------------------------------------------------


 

information relating to the claim for benefits as part of the claimant’s appeal.
The claimant may act in these matters individually, or through his or her
authorized representative.

 

(d)                                 After receiving the written appeal, if the
Board, or its delegate, shall issue a written decision notifying the claimant of
its decision on review, not later than sixty (60) days after receipt of the
written appeal, unless the Board or its delegate determines that special
circumstances require an extension of time for reviewing the appeal, in which
event:

 

(i)                                     written notice of the extension shall be
given by the Board or its delegate prior to sixty (60) days after receipt of the
written appeal;

 

(ii)                                  the extension shall not exceed a period of
sixty (60) days from the end of the initial sixty (60) day review period; and

 

(iii)                               the extension notice shall indicate (A) the
special circumstances requiring an extension of time and (B) the date by which
the Board or its delegate expects to render the appeal decision.

 

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the appeal is extended as permitted above, due to a
claimant’s failure to submit information necessary to decide the claim on
appeal, then the period for making the benefit determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information.

 

(e)                                  In conducting the review on appeal, the
Board or its delegate shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. If the Board or its delegate upholds the denial, the
written notice of decision from the Board or its delegate shall set forth, in a
manner calculated to be understood by the claimant:

 

(i)                                     the specific reason or reasons for the
denial;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the denial is based;

 

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;
and

 

(iv)                              statement of the claimant’s right to bring a
civil action under ERISA 502(a).

 

(f)                                    If the Plan or any of its representatives
fail to follow any of the above claims procedures, the claimant shall be deemed
to have duly exhausted the administrative remedies

 

12

--------------------------------------------------------------------------------


 

available under the Plan and shall be entitled to pursue any available remedies
under ERISA Section 502(a), including but not limited to the filing of an action
for immediate declaratory relief regarding benefits due under the Plan.

 

7.12                           Conflicting Claims.  If the Administrator is
confronted with conflicting claims concerning a Participant’s Account, the
Administrator may interplead the claimants in an action at law, or in an
arbitration conducted in accordance with the rules of the American Arbitration
Association, as the Administrator shall elect in its sole discretion, and in
either case, the attorneys’ fees, expenses and costs reasonably incurred by the
Administrator in such proceeding shall be paid from the Participant’s Account.

 

7.13                           Service of Process.  The Corporate Secretary of
NorthWestern Corporation is hereby designated as agent of the Plan for the
service of legal process.

 

7.14                           Fees.  Any fees associated with ongoing plan
administration shall be paid by the Company.

 

ARTICLE 8
Miscellaneous Provisions

 

8.1                                 Termination of the Plan

 

(a)                                  While the Plan is intended as a permanent
program, the Board shall have the right at any time to declare the Plan
terminated completely as to the Company or as to any group, division or other
operational unit thereof or as to any affiliate thereof.

 

(b)                                 The Separation from Service of any Eligible
Person without such a declaration shall not result in a termination of the Plan.

 

(c)                                  In the event of any termination, the Board,
in its sole and absolute discretion may elect:

 

(i)                                     to maintain Participants’ Accounts,
payment of which shall be made in accordance with Articles 5 and 6; or

 

(ii)                                  to the extent the Administrator determines
that such action would not violate Section 409A of the Code, liquidate the
portion of the Plan attributable to each Participant as to whom the Plan is
terminated and distribute each such Participant’s Account in a lump sum or
pursuant to any method which is at least as rapid as the distribution method
elected by the Participant under Section 5.1.

 

8.2                                 Limitation on Rights of Participants.  The
Plan is strictly a voluntary undertaking on the part of the Company and shall
not constitute a contract between the Company and any Eligible Person. 
Inclusion under the Plan will not give any Eligible Person any right or claim to
any benefit hereunder except to the extent such right has specifically become
fixed under the terms of the Plan.  The doctrine of substantial performance
shall have no application to Eligible Persons, Participants or any other persons
entitled to payments under the Plan.

 

13

--------------------------------------------------------------------------------


 

8.3                                 Consolidation or Merger; Adoption of Plan by
Other Companies.

 

(a)                                  In the event of the consolidation or merger
of the Company with or into any other entity, or the sale by the Company of
substantially all of its assets, the resulting successor may continue the Plan
by adopting it in a resolution of its Board of Directors.  If within ninety (90)
days from the effective date of such consolidation, merger or sale of assets,
such successor corporation does not adopt the Plan, the Plan shall be terminated
in accordance with Section 8.1.

 

(b)                                 There shall be no merger or consolidation
with, or transfer of the liabilities of the Plan to, any other plan unless each
Participant in the Plan would have, if the combined or successor plans were
terminated immediately after the merger, consolidation, or transfer, an account
which is equal to or greater than his or her corresponding Account under the
Plan had the Plan been terminated immediately before the merger, consolidation
or transfer.

 

8.4                                 Errors and Misstatements.  In the event of
any misstatement or omission of fact by a Participant to the Administrator or
any clerical error resulting in payment of benefits in an incorrect amount, the
Administrator shall promptly cause the amount of future payments to be corrected
upon discovery of the facts and shall cause the Company to pay the Participant
or any other person entitled to payment under the Plan any underpayment in cash
or Company stock (whichever shall be applicable to the situation) in a lump sum,
or to recoup any overpayment from future payments to the Participant or any
other person entitled to payment under the Plan in such amounts as the
Administrator shall direct, or to proceed against the Participant or any other
person entitled to payment under the Plan for recovery of any such overpayment.

 

8.5                                 Payment on Behalf of Minor, Etc.  In the
event any amount becomes payable under the Plan to a minor or a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the
Administrator may direct that such payment be made to any person found by the
Administrator in its sole judgment, to have assumed the care of such minor or
other person.  Any payment made pursuant to such determination shall constitute
a full release and discharge of the Company, the Board, the Administrator, the
Administrator and their officers, directors and employees.

 

8.6                                 Amendment of Plan.  The Plan may be wholly
or partially amended by the Board from time to time, in its sole and absolute
discretion, including prospective amendments which apply to amounts held in a
Participant’s Account as of the effective date of such amendment and including
retroactive amendments necessary to conform the Plan to the provisions and
requirements of ERISA or the Code; provided, however, that no amendment shall
decrease the amount of any Participant’s Account as of the effective date of
such amendment.  Notwithstanding the foregoing, this Section 8.6 shall not be
amended in any respect on or after a Change in Control and no amendment to this
Plan shall reduce, limit or eliminate any rights of a Participant to withdrawals
pursuant to Article 6 for deferrals for which elections under Section 3.1
occurred prior to the effective date of the amendment, without the Participant’s
prior written consent, except for amendments necessary to conform to the
provisions and requirements of ERISA or the Code.

 

8.7                                 Governing Law.  All disputes relating to or
arising from the Plan shall be governed by ERISA and to the extent applicable
the internal substantive laws (and not the laws of conflicts of laws) of the
State of Delaware, to the extent not preempted by United States federal law.  If
any

 

14

--------------------------------------------------------------------------------


 

provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

8.8                                 Pronouns and Plurality.  The masculine
pronoun shall include the feminine pronoun, and the singular the plural where
the context so indicates.

 

8.9                                 Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan.

 

8.10                           References.  Unless the context clearly indicates
to the contrary, a reference to a statute, regulation or document shall be
construed as referring to any subsequently enacted, adopted or executed statute,
regulation or document.

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

NORTHWESTERN CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

 

Deferral Election Form

 

 

AGREEMENT, made this _____ day of _________ 20____, by and between me, as a
participant in the NorthWestern Corporation 2005 Deferred Compensation Plan for
Non-Employee Directors (the “Plan”), and NorthWestern Corporation (the
“Company”).

 

WHEREAS, the Company has established and maintains the Plan and the NorthWestern
Corporation 2005 Long-Term Incentive Plan (the “LTIP”), and I am eligible to
participate in the Plan and the LTIP on the terms and conditions set forth
therein; and

 

WHEREAS, I understand that terms herein that begin with initial capital letters
will have the defined meaning set forth in the Plan (unless the context clearly
indicates a different meaning).

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.                                       By the execution hereof, I agree to
participate in the Plan upon the terms and conditions set forth therein, and, in
accordance therewith, make the elections set forth herein effective –

 

_____

 

on the January 1st that follows the Administrator’s acceptance of my Enrollment
Documents.

 

 

 

_____

 

on the first day of the next calendar month, but only if this election occurs
within the 30-day period after I first become eligible for Plan participation.
(NOTE: applicable only to elections made with respect to the 2005 Plan Year or
in subsequent Plan Years by newly elected directors).

 

2.                                       For the duration of this election (as
determined under paragraph 4 below), I hereby elect to defer the receipt of the
following percentage(s) of Qualified Compensation that the Company will withhold
and credit to my Deferral Account pursuant to the Plan:

 

_____%

 

of my annual cash retainer (up to 100%).

 

 

 

_____%

 

of my cash-based director fees (up to 100%).

 

 

 

_____%

 

of my director fees (up to 100%) otherwise payable in shares of the Company’s
common stock.

 

 

 

 

3.                                       I hereby elect to have any cash-based
Qualified Compensation that I defer pursuant to paragraph 2 above credited to my
Account for future distribution, in accordance with Section 5.5 of the Plan, in
the form of –

 

--------------------------------------------------------------------------------


 

___%                cash to be credited with earnings determined in accordance
with Section 4.4 of the Plan.

 

___%                shares of common stock of the Company, which shall be
credited, prior to their distribution, in the form of deferred share units
(“DSUs”) granted under the LTIP.

 

Note that any DSUs or stock-based Qualified Compensation will be settled in
common stock of the Company issued pursuant to the LTIP or other arrangement
identified by the Administrator.

 

4.                                       I recognize and agree that this
election will remain in effect indefinitely, until the earliest of (a) the date
on which my service as a member of the Board terminates, (b) the date on which
the Administrator receives a written notice in which I terminate this election,
and (c) the effective date of a superseding election made using Enrollment
Documents acceptable to the Administrator.

 

5.                                       By the execution hereof, I further
recognize and agree to participate in the Plan upon the terms and conditions set
forth therein, including but not limited to the following terms:

 

(a)                                  This election is irrevocable with respect
to any Qualified Compensation that is deferred during the term of this election.

 

(b)                                 I may change this election effective on the
next following January 1st by filing a superseding election using Enrollment
Documents accepted by the Administrator.

 

(c)                                  Unless arbitrary and capricious, any
decisions of the Administrator with respect to the operation, interpretation, or
administration of the Plan or my Account will be final and binding on me and all
other interested parties.

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

Witnessed by:

 

NORTHWESTERN CORPORATION

 

 

 

 

 

 

By

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

NORTHWESTERN CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

 

Investment Election Form

 

 

WHEREAS, NorthWestern Corporation (the “Company”) has established the
NorthWestern Corporation 2005 Deferred Compensation Plan for Non-Employee
Directors (the “Plan”), and I am eligible to make an investment election
pursuant to Section 4.2(b) of the Plan.

 

NOW THEREFORE, I hereby elect as follows:

 

1.                                       I direct that any amounts credited in
cash to my Account under the Plan will appreciate or depreciate from the
effective date hereof, as though they were invested as follows:

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____%

 

________________________.

 

 

 

____

 

 

100%

 

 

 

2.                                       The investment election I made in the
prior paragraph shall be effective on the first day of the month next following
the effective date of this Investment Election Form (or such earlier date as
determined by the Administrator), and shall remain in effect until the effective
date of a properly executed superseding investment election form.

 

IN WITNESS WHEREOF, I have executed this form on the ______ day
of_____________________________ 20____.

 

Witnessed by:

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

A member of the Board of Directors

 

--------------------------------------------------------------------------------


 

Exhibit C

 

NORTHWESTERN CORPORATION
2005 DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 

 

Distribution Election Form

 

 

AGREEMENT, made this _____ day of ________________________ 20_____, by and
between me, a participant in the NorthWestern Corporation 2005 Deferred
Compensation Plan for Non-Employee Directors (the “Plan”), and NorthWestern
Corporation (the “Company”).  The parties agree that any term that begins herein
with initial capital letters shall have the special meaning defined in the Plan,
unless the context clearly requires otherwise.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.                                       Form of Payment Generally.  By the
execution hereof, I agree to participate in the Plan, upon the terms and
conditions set forth therein, and, in accordance therewith, elect to have my
Account distributed in cash as follows:

 

o                                    in a lump sum payable within thirty (30)
days from the date my service with the Company terminates.

 

o                                    in substantially equal annual payments over
a period of ____ years (not to exceed 10 years from the date my service with the
Company terminates).

 

2.                                       Timing of Payment.  If I elected to
receive my Account in substantially equal annual payments in paragraph 1 hereof,
I direct that my Account begin to be distributed to me as follows:

 

o                                    within thirty (30) days following my
Separation from Service with the Company.

 

o                                    on the January 1st that next follows the
date that is _____ years (not more than 10 years) after my Separation from
Service on the Board.

 

o                                    on the ______ (not more than 10th)
anniversary of my Separation from Service on the Board.

 

o                                    on the ______ anniversary of the effective
date of this Distribution Election Form.

 

o                                    on the first date of the month next
following my _____ birthday.

 

3.                                       Payment Upon a Change in Control. 
__________  By initialing in the preceding space, I direct that upon a Change in
Control of the Company my entire Account be distributed to me in one lump sum
payable as soon as practicable following the Change in Control.

 

4.                                       Form of Payment to Beneficiary.  In the
event of my death, my Account shall be distributed —

 

--------------------------------------------------------------------------------


 

o                                    in one lump sum payment within thirty (30)
days following my death.

 

o                                    in accordance with the payment schedule
selected in paragraphs 1, 2, and 3 hereof (with payments made as though I
survived to collect all benefits, and as though I terminated service on the date
of my death, if payments had not already begun).

 

5.                                       Designation of Beneficiary. In the
event of my death before I have collected all of the benefits payable under the
Plan, I hereby direct that any remaining benefits payable under the Plan be
distributed to the beneficiary or beneficiaries designated under subparagraphs a
and b of this paragraph 4 in the manner elected pursuant to paragraph 4 above:

 

a.                                       Primary Beneficiary.  I hereby
designate the person(s) named below to be my primary beneficiary and to receive
the balance of any unpaid benefits under the Plan.

 

Name of
Primary Beneficiary

 

Social Security
Number

 

Mailing Address

 

Percentage of
Death Benefit

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

%

 

 

b.                                      Contingent Beneficiary.  In the event
that the primary beneficiary or beneficiaries named above are not living at the
time of my death, I hereby designate the following person(s) to be my contingent
beneficiary for purposes of the Plan:

 

Name of
Contingent Beneficiary

 

Social Security
Number

 

Mailing Address

 

Percentage of
Death Benefit

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

%

 

 

6.                                       Effect of Election.  The elections made
in paragraphs 1 and 2 hereof shall apply –

 

o                                    to any deferred compensation that is
deferred pursuant to the deferral election to which this Distribution Election
Form relates.

 

o                                    to the entire value of my Account, provided
that these elections may only be changed at least one year in advance of the
earliest date on which payments would otherwise commence pursuant to paragraphs
1 or 2 hereof, and may only be changed pursuant to an election that conforms
with the requirements set forth in Section 5.3 of the Plan.

 

With respect to the elections in paragraphs 4 and 5 hereof, I may, by submitting
an effective superseding Distribution Election Form at any time and from time to
time, prospectively change the

 

2

--------------------------------------------------------------------------------


 

beneficiary designation and the manner of payment to a Beneficiary.  Such
elections shall, however, become irrevocable upon my death.

 

7.                                       Mutual Commitments.  The Company agrees
to make payment of all amounts due to me in accordance with the terms of the
Plan and the elections I make herein.  I agree to be bound by the terms of the
Plan, as in effect on the date hereof or properly amended hereafter.

 

8.                                       Tax Consequences to Participant.  I
acknowledge that I am solely responsible for the satisfaction of any taxes that
may arise under the Plan (including any taxes arising under Sections 409A or
4999 of the Code).  I understand that neither the Company nor the Administrator
shall have any obligation whatsoever to pay such taxes or to prevent me from
incurring them.

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

Witnessed by:

NORTHWESTERN CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

3

--------------------------------------------------------------------------------